The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
	Replace paragraph [0001] under the TITLE with the following paragraph:
--  [0001]	This application is a continuation of U.S. Patent Application Serial No. 16/842,100, filed April 7, 2020, now issued as U.S. Patent No. 10,978,402 dated April 13, 2021, which is a division of U.S. Patent Application Serial No. 16/021,266, filed June 28, 2018, now issued as U.S. Patent No. 10,651,128 dated May 12, 2020, which is a continuation of U.S. Patent Application Serial No. 15/495,014, filed April 24, 2017, now issued as U.S. Patent No. 10,037,947 dated July 31, 2018, which is a continuation-in-part of U.S. Patent Application Serial No. 15/215,053, filed July 20, 2016, going to be abandoned, which is a division of U.S. Patent Application Serial No. 14/976,698, filed December 21, 2015, now issued as U.S. Patent No. 9,426,860 dated August 23, 2016, which is a continuation of U.S. Patent Application Serial No. 14/704,334, filed May 5, 2015, now issued as U.S. Patent No. 9,252,373 dated February 2, 2016, which is a continuation of U.S. Patent Application Serial No. 14/456,573, filed August 11, 2014, now issued as U.S. Patent No. 9,054,290 dated June 9, 2015, which is a continuation of U.S. Patent Application Serial No. 14/169,384, filed January 31, 2014, now issued as U.S. Patent No. 8,907,370 dated December 9, 2014, which is a continuation of U.S. Patent Application Serial No. 14/014,998, filed August 30, 2013, now issued as U.S. Patent No. 8,680,567 dated March 25, 2014, which is a continuation of U.S. Patent Application Serial No. 13/751,563, filed January 28, 2013, now issued as U.S. Patent No. 8,552,463 dated October 8, 2013, which is a continuation of U.S. Patent Application Serial No. 13/171,973, filed June 29, 2011, now issued as U.S. Patent No. 8,384,121 dated February 26, 2013, which claims the benefit of and priority to U.S. Provisional Patent Application No. 61/359,467, filed June 29, 2010, U.S. Provisional Patent Application No. 61/363,179, filed July 9, 2010, U.S. Provisional Patent Application No. 61/376,707, filed August 25, 2010, U.S. Provisional Patent Application No. 61/390,128, filed October 5, 2010, U.S. Provisional Patent Application No. 61/393,027, filed October 14, 2010, U.S. Provisional Patent Application No. 61/433,249, filed January 16, 2011, U.S. Provisional Patent Application No. 61/445,416, filed February 22, 2011, and U.S. Provisional Patent Application No. 61/447,680, filed February 28, 2011. The entire disclosure of each of these applications is hereby incorporated herein by reference.	      --
Claim Rejections - 35 U.S.C. §112
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §112(a) (or pre-AIA  35 USC §112, first paragraph):
(a) IN GENERAL.-- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
3.	Claims 73-96 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim 73 contains subject matter which was not described in specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
There is NO support(s) in the specification regarding “a support frame configured to support the support panel and the at least one light panel, wherein a hollow opening is defined in the lighting assembly between the optical sheet and the at least one light panel,” stated in claim 73.
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 06, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815